Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest memory and method, as recited in claim(s) 1, 6, 12 and 17 as follow: 
“ an error correction code generation circuit:
configured to generate an M-bit error correction code based on a message including N data groups each of which includes K-bit data, where K, N and M are positive integers, and 
configured to correct errors of the N data groups that are read from the memory core based on the M-bit error correction code that is read from the memory core, 
wherein the error correction code generation circuit generates the M-bit error correction code based on a message for an M x [(K*N)+M] check matrix, 
wherein the message of the M x [(K*N)+M] check matrix includes N group indicators distinguishing the N data groups, and N parts of bit indicators each of which distinguishes the K-bit data in a corresponding one of the N data groups, and 
wherein a hamming distance between the N group indicators respectively corresponding to neighboring data groups among the N group indicators is 1 or M/2”, in combination with the other limitations of the based claim.

Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions. Thus, claims 1-17 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111